Citation Nr: 1312132	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  10-28 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than February 1, 2008, for the addition of a dependent spouse for VA compensation purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION


The Veteran had active military service from November 1968 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, in which the RO awarded the Veteran additional disability compensation, effective February 1, 2008, to account for the addition of the Veteran's spouse as a dependent.

On May 16, 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  A January 1990 rating decision granted the Veteran's claim of service connection for kidney stones and assigned a 30 percent disability evaluation 30 percent, effective from September 1, 1989.

2.  In a letter dated February 8, 1990, the Veteran was notified of the RO's January 1990 decision and was informed that VA may be able to pay him additional benefits if he furnished certain information; the Veteran was instructed to complete the enclosed VA Form 21-686c (Declaration of Marital Status/Declaration of Status of Dependents).  

3.  A completed VA Form 21-686c was not received within one year of the February 8, 1990, letter.

4.  A completed VA Form 21-686c was received by VA on January 10, 2008.



CONCLUSION OF LAW

The criteria for an effective date earlier than February1, 2008, for the award of additional disability compensation benefits based upon the dependency of a spouse have not been met.  38 U.S.C.A. §§ 1115, 1135, 5110(f) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.31, 3.401 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  As will be discussed in further detail below, under the facts of the present case, the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where, as here, the law is dispositive in a matter, the notice provisions of the VCAA have no effect.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  That is because no further notice or assistance to the Veteran would result in a different outcome because the facts make clear that the Veteran is not entitled to payment of additional compensation based on a dependent spouse prior to February 1, 2008.  Accordingly, the Board finds that remand for further notification is not necessary.  See Nelson v. Principi, 18 Vet. App. 407, 410 (2004) (a veteran claiming entitlement to an earlier effective date is not prejudiced by failure to provide him with VCAA notice of the laws and regulations governing effective dates, if, based on the facts of the case, entitlement to an earlier effective date is not shown as a matter of law); cf. Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003) ("[w]here the facts averred by a claimant cannot conceivably result in any disposition of the appeal other than affirmance of the Board decision, . . . [t]he failure to carry out . . . required development under those circumstances is nonprejudicial error").  

VA also has no further duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); Wensch v. Principi, 15 Vet. App. 362, 368 (2001).  Moreover, because the issue is not medical in nature, there was no duty to provide a medical examination or obtain a medical opinion.  

II.  Analysis

An additional amount of compensation may be payable for a spouse and child where a veteran is entitled to compensation based on disability evaluated as 30 percent or more disabling.  38 U.S.C.A. § 1115 (West 2002 & West Supp. 2012); 38 C.F.R. § 3.4(b)(2) (2012).  Except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2002 & Supp. 2012); 38 C.F.R. § 3.400 (2012).  

The effective date of an award of additional compensation for dependents will be the latest of: (1) the date of the claim, including the date of marriage or birth; (2) the date notice of the dependent's existence is received, if the evidence is received within one year of VA's request for such information; (3) the date that dependency arose; (4) the effective date of the qualifying disability rating, provided evidence of dependency is received within one year of notification of such rating action; or (5) the date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2012).

A review of the evidence of record reveals that the Veteran filed a VA Form 21-526 (Veteran's Application for Compensation or Pension), seeking service connection for a number of disabilities in September 1989.  On his application, the Veteran listed his mailing address as a [redacted].  An examination was requested in connection with the Veteran's service-connection claims, the request for which similarly listed the Veteran's address to be a [redacted].  In October 1989, the Veteran presented for a VA examination.  The examination report listed that Veteran's address to be on [redacted]" in [redacted].  

In December 1989, the RO mailed to the Veteran notice of a November 1989 rating decision wherein he was awarded service connection for various disabilities, which resulted in a combined disability evaluation of 10 percent.  Notice of the decision was mailed to the Veteran's [redacted].  Thereafter, the RO considered the issue of entitlement to service connection for kidney stones, apparently due to information contained in the Veteran's service and VA treatment records.  Service connection for right ureteral calculus (kidney disability) was awarded by way of a January 1990 rating decision, which disability was evaluated as 30 percent disabling, effective from September 1, 1989; the resulting combined disability evaluation was 40 percent, effective from September 1, 1989.  

The Veteran was notified of the RO's January 1990 decision by a letter dated on February 8, 1990, which letter was mailed to the Veteran's [redacted].  The notice letter also informed the Veteran that additional benefits may be paid if he furnished, among other things, the enclosed VA Form 21-686c, a certified copy of the public record of termination of any previous marriage involving him or his spouse, and a certified copy of his marriage certificate.  The RO indicated that the Veteran should send the information and evidence as soon as possible and informed him that if the evidence was not received within one year from the date of that letter, any additional benefits to which he may be entitled would not be paid earlier than the date that the information was received.  

Notably, the record fails to reveal that any of the requested information was supplied to VA within one year from the RO's February 8, 1990, letter notifying him of the January 1990 decision.  In August 1991, the RO sent to the Veteran a letter notifying him that he would be scheduled for a VA examination.  That letter was sent to the Veteran's [redacted] address in [redacted].  The Veteran presented for a VA examination that same month, the report of which listed his address to be on "[redacted]" in [redacted]; the examination request, however, listed the Veteran's address to be the [redacted] in [redacted].  The record is then silent for communication from the Veteran until June 2007, at which time he filed a claim for increased disability compensation for his kidney disability.

On January 10, 2008, the RO received the Veteran's completed VA Form 21-686c along with a certified copy of his marriage certificate, showing that he married his wife on February [redacted], 1969.  On January 15, 2008, the RO notified the Veteran that it had amended his disability compensation amount to reflect additional compensation payable on account of his spouse.  The award of additional compensation benefits was made effective the first day of the month following receipt of the January 2008 form--February 1, 2008.  The Veteran disagreed with the effective date for the award of the additional compensation, asserting that he was entitled to additional compensation as of the effective date of his 30 percent rating for his kidney disability.  In his notice of disagreement (NOD), the Veteran specifically indicated that he had received the RO's February 8, 1990, letter informing him of that service connection had been established for a kidney disability.

In July 2009, the Veteran was contacted by VA, the report of which noted the Veteran's assertions that he did not complete a VA Form 21-526 to initiate the initial filing of his claims after service and that he did not receive notice of his award of service connection for a kidney disability when it was processed in 1990.  The Veteran stated that he had recently learned that he could add his spouse to his award and thus submitted a VA Form 21-686c.  In May 2012, the Veteran presented testimony at a Board hearing, during which he stated that he did not receive the RO's February 1990 letter wherein he was requested to submit information regarding his dependants.  The Veteran also asserted that he had always had a physical address after leaving the military and did not use a P.O. Box; the Veteran's spouse, however, stated that they may have used a P.O. Box address while in the process of moving and the Veteran acknowledged that the September 1989 VA Form 21-526 contained in the record, upon which the P.O. Box address in [redacted] was listed, was completed in his own handwriting.

It is clear from the evidence of record that the Veteran became entitled to additional compensation for dependents on September 1, 1989, the effective date of his 30 percent rating for his service-connected kidney disability.  38 C.F.R. § 3.4(b)(2) (2012).  Although the Veteran has asserted that he did not receive the RO's February 1990 letter, wherein he was informed of the information required by VA to entitle him to additional benefits for dependents, in his May 2008 NOD, the Veteran clearly stated that he did receive the RO's February 8, 1990, letter.  Moreover, although as documented on the July 2009 report of contact the Veteran indicated to a VA representative that he did not file a formal application for benefits, at his hearing, the Veteran acknowledged that the September 1989 VA Form 21-526 was completed in his own handwriting.  

Given the evidence of record, to include the Veteran's own acknowledgements, the Board finds that the Veteran did receive the RO's February 1990 letter and that he did use a P.O. Box as an address.  It could very well be that the Veteran simply had forgotten about this P.O. Box.  But in any event, the Board also finds that the evidence of record supports a finding that the P.O. Box address in [redacted] was a valid address for the Veteran and that he did indeed receive the RO's February 1990 letter.  In this regard, the Board finds highly probative the Veteran's acknowledgement in his March 2008 NOD that he received the February 1990 letter and his testimony during his May 2012 hearing that the September 1989 VA Form 21-526 of record, which listed the P.O. Box address, was completed in his own handwriting.  As an aside, the Board notes that the Veteran was forthright in testifying to the effect that he did indeed sign the original claim that included this P.O. Box number.  

The Board acknowledges that the VA examination report dated in October 1989, which contained an address other than the P.O. Box address in [redacted], calls into question whether notice of RO's January 1990 decision was mailed to the Veteran's "last known address" as required under 38 U.S.C.A. § 7104(e) (West 2002).  The Board finds, however, the fact that the Veteran himself, in his March 2008 NOD, admitted that he had received the February 8, 1990, letter renders nonprejudicial any error in not using the Veteran's last known address to mail to him notice of the January 1990 decision.  Further, as the RO seemingly continued to use the P.O. Box address to notify the Veteran of such things as the August 1991 VA examination, to which the Veteran did report, it seems evident from the record that the Veteran maintained the P.O. Box address and indeed received mail at that address.

Thus, as the evidence of record demonstrates that the Veteran received the RO's February 8, 1990, letter, which contained the requisite information regarding the addition of dependents for VA compensation purposes and indicated that a VA Form 21-686c was enclosed, even though September 1, 1989, is the effective date of the qualifying disability rating under 38 C.F.R. § 3.401(b)(1)(3), because the Veteran did not submit, within a year of notification of the rating action awarding the 30 percent rating, certain information that the RO needed in order to award him the additional compensation, the Veteran is not entitled to an effective date of September 1, 1989, for the addition of a dependent spouse for VA compensation purposes.  Accordingly, the Board finds that in accordance with 38 C.F.R. § 3.401(b), the correct effective date for the payment of additional compensation based on a dependent spouse is February 1, 2008.  See 38 C.F.R. § 3.31 (2012).  


ORDER

An effective date prior to February 1, 2008, for additional compensation benefits based on a dependent spouse is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


